DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gur et al. (2007/0236366).
Regarding claim 1: Gur discloses a device comprising: 
a non-transitory computer-readable medium storing a set of processor-executable instructions (Paragraph 0160-0166); and
one or more processors configured to execute the set of processor-executable instructions, wherein executing the set of processor-executable instructions causes the one or more processors to (Paragraph 0160-0166):
receive, from a user, input defining a flight plan, the flight plan comprising selection of a particular region of controlled airspace for a flight, identification of a particular aircraft to be used during the flight, and flight parameters (Paragraph 0160-0166);
track telemetry of the particular aircraft during flight (Paragraph 0160-0166, wherein telemetry data is displayed on the instrument panel which is captured and tracked during the flight); 
compare the telemetry against the flight parameters from the flight plan (Paragraph 0160-0166) ; and
provide an alert in response to the telemetry deviating from one or more of the flight parameters (Paragraph 0166).
Regarding claim 2: Gur discloses wherein the processor-executable instructions further include processor-executable instructions to:
establish a network connection to one or more of the particular aircraft and a controller used in controlling the particular aircraft during flight (Paragraph 0235); and
obtain, via the network connection, telemetry data from one or more sensors of the particular aircraft or the controller (Paragraph 0160-0166);
compute the telemetry of the particular aircraft based on the telemetry data (Paragraph 0160-0166).
Regarding claim 3: Gur discloses provide an interface tracking the flight of the particular aircraft based on the telemetry (Paragraph 0160-0161).
Regarding claim 4: Gur discloses connect to a remote device, that is used in controlling the particular aircraft during flight, via a first network connection established over a first wireless network; obtain from the remote device over the first network connection, sensor output that the remote device collects from sensors of the particular aircraft via a second network connection 10established between the remote device and the particular aircraft over a different second wireless network (Paragraph 0234, 0354); and 
compute the telemetry of the particular aircraft based on the sensor output (Paragraph 0160-0166, 0234).
Regarding claim 5: Gur discloses connect to a remote device used in controlling the particular aircraft during flight (Paragraph 0354); and 
transmit the alert to the remote device, the alert presenting deviations between the telemetry and the flight parameters (Paragraph 0354).
Regarding claim 6: Gur discloses determine, based on the telemetry, that the flight is outside an acceptable threshold for a particular flight parameter from the flight plan (Paragraph 0160-0166, 0354);
connect to one or more of the particular aircraft or a remote device used in controlling the particular aircraft during flight (Paragraph 0160-0166, 0354); and 
control the particular aircraft to restore the flight within the acceptable threshold for the particular flight parameter (Paragraph 0160-0166, 0354, wherein an alert is issued and the plane is capable of controlled to restore the flight within the acceptable threshold).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gur in view of Arnouse (2006/0025900).
Regarding claim 7: Gur discloses connect to one or more of the particular aircraft or a remote device used in controlling the particular aircraft during flight. (Paragraph 0354).  Gur fails to explicitly disclose override user control of the particular aircraft in response to the telemetry deviating from one 
Regarding claim 8: Arnouse discloses modify the flight plan based on one or more authorizations provided by a regulatory agency; and provide an alert in response to the telemetry deviating from one or more parameters of the authorizations provided by the regulatory agency (Paragraph 0035).
Regarding claim 9: Arnouse discloses provide a dynamic airspace map that is customized for the user, the dynamic airspace comprising a user interface ("UI") element over the particular region of controlled airspace; and present an alert at the UI element in response to the telemetry deviating from one or more of the flight parameter (Paragraph 0055).
Regarding claim 10: Arnouse discloses wherein the flight parameters comprise one or more altitude, speed, range restrictions, location, and time restrictions (Paragraph 0007).
Regarding claim 11: Arnouse discloses wherein the particular aircraft is a first aircraft, and wherein processor-executable instructions further include processor-executable instructions to: establish a first network connection to a first remote device that is used in controlling the first aircraft during flight; obtain the telemetry of the first aircraft based on data provided by the first remote device over the first network connection; establish a second network connection to a different second remote device that is used controlling a different second aircraft during flight; obtain telemetry of the second aircraft based on data provided by the second remote device over the second network connection; and provide a dynamic airspace map with real-time tracking of the flight of the first aircraft and the flight of the second aircraft based on updates to the telemetry of the first aircraft received from the first remote device over the first network connection and updates to the telemetry of the second aircraft received 
Regarding claim 12: Arnouse discloses wherein the particular aircraft is a first aircraft, wherein the flight plan is a first flight plan, and wherein processor-executable instructions further include processor- executable instructions to: track telemetry of a different second aircraft while continuing to track the telemetry of the first aircraft; compare the telemetry of the second aircraft against flight parameters from a different second flight plan; and wherein the processor-executable instruction to provide the alert include processor- executable instructions to: send a first alert over a first network connection to a first device in response to the telemetry of the first aircraft deviating from one or more of the flight parameters from the first flight plan; and send a second alert over a second network connection to a different second device in response to the telemetry of the second aircraft deviating from one or more of the flight parameters from the second flight plan (Paragraph 0041-0044).
Regarding claim 13: Arnouse discloses log compliance of the flight with the flight plan, wherein logging compliance comprises recording one or more deviations between the telemetry and the flight parameters (Paragraph 0035).
Regarding claim 14: Arnouse discloses authorize the flight plan based on the flight parameters satisfying one or more airspace restrictions associated with the controlled airspace; and provide an alert in response to the telemetry deviating from the one or more airspace restrictions (Paragraph 0035, 0041-0044).
Regarding claims 15-20: These claims contain the same features and limitations as claims 1-14 and are therefore rejected under the same basis and rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/              Primary Examiner, Art Unit 3668